Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 06/30/2021in response to a telephone interview with Peng Chen on 06/29/2021.
Claim 1 has been amended as follows:
Replace claim 1 with the followings: 
-- A method for analyzing a macromolecule comprising the steps of: 
(a) providing the macromolecule joined to a support, wherein the macromolecule is associated with a first stabilizing component; 
(b) binding a binding agent to the macromolecule by contacting the macromolecule with the binding agent capable of specifically binding to the macromolecule, wherein the binding agent is associated with a second stabilizing component, and the binding of the binding agent to the macromolecule does not depend on the first stabilizing component and the second stabilizing component; 
(c) after binding of the binding agent to the macromolecule, linking the first and second stabilizing components together via a linking agent to form a stable complex that binds to the first stabilizing component and to the second stabilizing component; and
(d) analyzing the macromolecule by obtaining information about the binding agent bound to the macromolecule.--
Claims 21-25 have been canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in view of the amendments are persuasive to overcome the rejections under 35 USC 112(b) and 35 USC 112 (a). The closest prior art or records (WO2017/192633A9) discloses analyzing macromolecule comprising a step of a) providing the macromolecule joined to a support, wherein the macromolecule is associated with a first stabilizing component, b) contacting the macromolecule with a binding agent capable of binding the macromolecule, wherein the binding agent is associated with a second stabilizing agent (Figs.2C, 6, 8, 11, 33 and 44). However the prior art of record do not teach or reasonably suggest a separate step of linking the first stabilizing component and the second stabilizing component via a linking agent by introducing the linking agent comprising a polypeptide after the step b of binding of the binding agent to the macromolecule, wherein the linking agent binds the first stabilizing component and the second stabilizing component. Closest prior art of record Mannik et al (J. Immunology 1981) discloses covalent crosslinking of immune complex using a bivalent crosslinker (Discussion), but however, the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 5-20 and 26-27, now renumbered as 1-21 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641